 PACIFIC TELEPHONE AND TELEGRAPH CO.Pacific Telephone and Telegraph Company and Orderof Repeatermen and Toll Testboardmen, Local1011, International Brotherhood of Electrical Work-ers, AFL-CIO. Case 20-CA- 14256November 1, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND MURPHYOn July 11I, 1979, Administrative Law Judge Earl-dean V. S. Robbins issued the attached Decision inthis proceeding. Thereafter, the General Counsel andthe Charging Party filed exceptions and supportingbriefs, Respondent filed cross-exceptions with a sup-porting and answering brief, and the Charging Partyfiled a clarification with respect to exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions2of the Administrative Law Judge and toadopt her recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the complaint herein be, and it hereby is,dismissed in its entirety.I The General Counsel and the Charging Party have excepted, inier a/ia. tothe Administrative Law Judge's finding that the Union's request for informa-tion was not limited to the unit. We find no merit in these exceptions, as therecord clearly supports the Administrative Law Judge. We further view themas misplaced, noting particularly the Union's and the General Counsel'sadmissions that the information request concededly included transfers out-side the unit.2 We note that the Administrative Law Judge correctly calculated thatonly 4 to 5 man-hours would be required to extract the requested informa-tion if she were to accept the General Counsel's contention that only 600cards were involved in a card file organized under a twofold classificationscheme However. the record does not support the General Counsel's under-standing of the taskDECISIONSTATEMENT OF THE CASEEARLDEAN V. S. ROBBINS, Administrative Law Judge:This case was heard before me in San Francisco, California,on April 17, 1979. The charge was filed by the Order ofRepeatermen and Toll Testboardmen, Local 1011, Interna-tional Brotherhood of Electrical Workers, AFL-CIO,herein called the Union, on December 7, 1978. and servedon Pacific Telephone and Telegraph Company, hereincalled Respondent, on December 8, 1978. The complaint,which issued on January 31, 1979, alleges that Respondentviolated Section 8(a)( I) and (5) of the National Labor Rela-tions Act, as amended, herein called the Act.During the course of the hearing herein, the parties en-tered into a settlement stipulation for the resolution of theallegations of subparagraphs 8(a), (c), (d), (e). (f), and (g) ofthe complaint. Subsequently, on May 2, 1979, counsel forthe General Counsel filed a motion seeking dismissal of theabove subparagraphs of the complaint. Upon the motion ofthe General Counsel and the General Counsel's representa-tion therein that the terms of said settlement stipulationhave been complied with, subparagraphs 8(a)-(g) arehereby dismissed and the General Counsel's motion is re-ceived into evidence as General Counsel's Exhibit 10.The principal issue herein is whether Respondent vio-lated Section 8(a)(5) and (1) of the Act by refusing to fur-nish the Union certain requested information unless theUnion agreed to reimburse Respondent for certain expenseswhich would be incurred by Respondent in the compilationof such information and by restricting the Union's access tothe records relevant thereto to times after normal officehours.Upon the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofbriefs filed by the General Counsel and Respondent, I makethe following:FINDINGS Ol FACTI. JURISDICIONAt all times material herein Respondent has been a Cali-fornia corporation with a place of business in San Fran-cisco, California. where it is engaged in the business of pro-viding communication services. During the past fiscal year,Respondent, in the course and conduct of its business op-erations, received gross revenues in excess of $100,000 andpurchased and received materials and supplies valued inexcess of $50,000 directly from suppliers located outside theState of California.The complaint alleges. Respondent admits, and I findthat Respondent is now, and has been at all times materialherein, an employer engaged in commerce and in opera-tions affecting commerce within the meaning of Section2(2), (6), and (7) of the Act.I1. LABOR ORGANIZATIONThe complaint alleges, Respondent admits, and I findthat the Union is now, and at all times material herein hasbeen, a labor organization within the meaning of Section2(5) of the Act.11l. TE ALLFGEDI) UNFAIR LABOR PRACTICESThe facts herein are generally undisputed. Respondentand the Union are parties to a collective-bargaining agree-ment effective from August 7, 1977, to August 9, 1980, cov-246 NLRB No. 53327 DECISIONS OF NATIONAL LABOR RELATIONS BOARDering a unit of approximately 2,000 employees working atapproximately 160 locations in California and Nevada.There is only one job classification covered by the contract.Respondent has a total of approximately 103,000 em-ployees in a number of locations in the State of Californiaand Nevada. Employees are permitted to request transfersto another work location. However, such requests are af-fected by what is known as a "Force Stability Plan." This isa procedure whereby, at the request of line management,when the number of skilled employees in a specific job clas-sification in a particular work group falls below a minimumoperable level of 70 percent, transfers' may be prohibitedfrom the affected job classifications at that specific location.According to Respondent such a procedure is permittedby article 30 of the collective-bargaining agreement, whichRespondent interprets as giving it the sole determination asto the adjustment of the forces between assignments, shifts,and offices by transfer and otherwise. Additionally, the col-lective-bargaining agreement specifically provides:ARTICLE 12SENIORITYSectionl2.1-Consistent with the demands of the ser-vice seniority based on net credited service as shownby the records of the Company shall have applicationto the following:**(f) Inter-exchange transfers as set forth below:(I) Employees desiring such transfer shall makewritten application to their immediate supervisorson a form to be provided by the Company. Applica-tions will be acknowledged in writing by the Com-pany within twenty (20) working days. The Com-pany agrees to review transfer applications on fileprior to filling a vacancy.(2) When a vacancy is to be filled by a selectionfrom the list of employees who have written transferapplications on file, employees shall be given consid-eration in the order of seniority, provided they havethe required qualifications as determined by theCompany. The cost of such transfer shall be borneby the employee.On November 7, 1978,2 John A. Beal, business manager/financial secretary of the Union, sent identical letters toJohn Randolph, Respondent's labor relations director forsouthern California, and W. L. Bowen, Respondent's laborrelations director for northern California and Nevada. Thebody of the letters read:Would you please supply the following informationto the Union agent the application of the Work Stabi-lization Plan.I Some type of force stability plan has been utilized by Respondent for anumber of years. The one involved herein was effective from at least Septem-ber 1, 1978, until April 1, 1979, when it was superseded by the current plan.2 Unless otherwise indicated, all dates herein in November and Decemberare in 1978, and all dates in January and February are in 1979.1. Which offices and/or subdivisions of an officehave a bar to outgoing transfers of CommunicationsTechnicians (Toll).2. How many, and where located, transfers on fileby Communications Technicians (Toll), are affectedby the application of the Work Stabilization Plan.Thank you for your cooperation.By letter dated November 14 Bowen responded:This refers to your letter of November 7, 1978. TheCompany has no "Work Stabilization Plan." However,assuming you are referring to the Company's ForceStability Plan, we remind you that the Union is pro-vided, on a progressive basis, information regarding lo-cations where force freezes are in effect.The Union can secure the information requested inyour Item two by simply canvassing members at theinvolved locations.By letter dated November 21, Randolph responded:In response to your letter of November 7, 1978, ItemNo. I-Mr. R. B. Meyer was provided a copy of everyForce Stability Letter in effect as of Mid-October. Inaddition, it was agreed that each month copies of allnew Force Stability Letters filed would be forwardedto Mr. Meyer on an on-going basis.The Union can secure the information requested inyour Item No. 2 by simply canvassing members at theinvolved locations.As a consequence of this, the Union filed the unfair laborpractice charges herein. During the course of the investiga-tion of the charge and subsequent settlement discussionwhich continued after the time for the opening of the hear-ing herein, Respondent indicated that it was willing tomake its transfer application records available under cer-tain conditions. By letter dated February 7 Respondent'scounsel notified the Union's counsel:In our telephone conversation on Monday you re-quested that the Company make a written offer of set-tlement regarding the above-named case.* * * * *With regard to the Work Stabilization Plan, theCompany has already supplied the requested informa-tion on bars to outgoing transfers. For transfers on file,the Company is willing to make its records available tothe union after business hours. However, the Companyrequires that a supervisor be present and that theunion bear the expense of production.The Company's view that the union should bearcosts is based on the fact that the union has an alterna-tive means of easily obtaining this information; e.g., byhaving union stewards poll ORTT members at relevantlocations. Such a procedure could be conducted withlittle expense and without Company involvement.The Union did not avail itself of this offer, nor did it inany way modify its demand or suggest any accommodationdifferent from that suggested by Respondent. It is theUnion's position that the polling of employees would beunwieldy and cumbersome and would interfere with work.328 PACIFIC TELEPHONE AND TELEGRAPH CO.Although the Union has job stewards in all but two loca-tions, unit employees at some work locations work on a 24-hour-a-day, 7-day-a-week basis. Reporting times are stag-gered and there are different work locations within a workgroup. Furthermore, there is a real possibility of obtaininginaccurate information.It is well established that an employer's duty to bargaincollectively includes a duty to provide information re-quested by the bargaining representative which is relevantto the intelligent and proper performance of its duties.N.L.R.B. v. Truitt Mfg. Co., 351 U.S. 149 (1956); N.L.R.B.v. Acme Industrial Co., 385 U.S. 432 (1967). Where the in-formation sought concerns the terms and conditions of em-ployment within the bargaining unit, its relevance and itsnecessity are presumed. Curtiss-Wright Corporation, WrightAeronautical Division v. N.L.R.B., 347 F.2d 61 (3d Cir.1965); Ohio Power Company, 216 NLRB 987;' Twin Cit,Lines, Inc., 170 NLRB 625 (1968). However, the employeris not necessarily required to furnish such information inthe exact form or on the terms requested; it is sufficient thatthe information be provided in a reasonably clear and un-derstandable form. Food Employers Council, Inc., 197NLRB 651 (1972).Since the transfer information sought by the Union isrelated to the terms and conditions of employment of unitemployees and since Respondent does not dispute its rel-evance or the good faith of the Union's request, I find thatRespondent had an obligation to furnish the requested in-formation. It is immaterial that the Union could possiblyobtain such information by canvassing employees. The Kro-ger Company, 226 NLRB 512 (1977); Generac Corporation,215 NLRB 351 (1974). Information obtained by such amethod is clearly not as reliable as that in Respondent'spossession. There is no guarantee that all unit employeeswould be cooperative or readily accessible or that all jobstewards would be meticulous in gathering the information.Furthermore, obtaining the information through canvassingwould quite possibly be more burdensome.Respondent argues that its initial response to the Union'srequest was made in good faith; that inasmuch as it hadnever compiled such information, canvassing the unit em-ployees seemed the simplest method of obtaining the infor-mation; and that it had no idea that the Union consideredthis method unacceptable until the charge herein was filed.If the Union had made its position known, the argumentgoes, Respondent would willingly have tried to reach somemutually satisfactory resolution of the problem. Actually, itdid make, through the Board agent assigned to the precom-plaint investigation of this matter, much the same offer asthat contained in the February 7 letter.Nevertheless, Beal contends that he interpreted Respon-dent's initial response as an outright refusal. This is not anunreasonable interpretation. Nowhere in those letters doesRespondent state this alleged willingness. However, in viewof Respondent's subsequent modification of its position, itwould serve no useful purpose to fashion a remedy basedThe cases cited by Respondent in this regard involve requests for infor-mation as to employees outside the unit, and thus a different burden of proofis required. Press Democral Publishing Con"ariv. 237 NLRB 1335 (1978).on Respondent's initial response. Thus the critical issue iswhether Respondent's insistence that union access to itsrecords be restricted to times other than normal businesshours and be conditioned upon the Union bearing the ex-pense of Respondent providing a supervisor to be presentduring such times constitutes a refusal to bargain.As set forth above, Respondent has approximately103.000 employees at numerous locations. Generally em-ployees are permitted to have two transfer applications onfile at any one time,' and the applications are valid for Iyear. There is an annual volume of about 30,000 transferapplications. Transfers are handled by four placement bu-reaus located in San Jose, Sacramento, Orange, and LosAngeles. When a transfer request is made, the request goesto the placement bureau that serves the location to whichthe applicant wishes to transfer. When a department has avacancy to fill, a requisition is sent to the appropriate place-ment bureau. Then someone at the placement bureauchecks to determine if there is on file a transfer request forthe particular location and job classification. If there ismore than one application, a determination is made basedon qualifications and seniority, absent a force freeze' whichinvolves one of the applicants. If an applicant is involved ina force freeze, that applicant would not be considered forthe position.Respondent does not have compiled the informationsought by the Union. However, it could be compiled fromthe information in the placement bureau.6Each placementbureau maintains two files of transfer applications. A filefolder is kept for each transfer applicant which is filed byapplicant name on an alphabetical basis. Also a file card isprepared for each applicant which is filed in a Rolodex-typecard filed alphabetically by job classification requested.One placement bureau would have from 8,000 to 10,000transfer requests.Respondent contends that in order to compile the re-quested information at one placement bureau it would takeeight employees I entire workday. Respondent further con-tends that access to the files would have to be outside of thenormal workday because the files are in constant use.The General Counsel argues that the furnishing of therequested information would not be costly or burdensomein any other respect, since Respondent has ready and easyaccess to the requested material. Generac Corporation, su-pro. The General Counsel also argues that Respondent'srestriction of access to its files to times outside of normalwork hours is unreasonable and constitutes a refusal of theUnion's request. United Aircraft Corporation (Pratt & Whit-neODivision), 192 NLRB 382 (1971). Furthermore, the Gen-eral Counsel argues, Respondent has failed to make anyspecific showing as to the manner in which compiling thisinformation would interfere with or impede its daily busi-ness routine.4 There are certain exceptions to this general rule which are not pertinentherein5 A term utilized when transfers are prohibited out of the work groupunder the force stahility plan.I The various departments retain a copy of transfer applications submittedby employees in the department: hoever. there is no specified method bywhich these copies are filed UIsually they are kept in the district office in theemplovee's personnel file329 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSpecifically, the General Counsel argues that the effortrequired to comply with the Union's request is merely topull Rolodex cards for one job classification. There are onlyapproximately 2,000 employees in the classification, and ifthe ratio of transfer applications to number of employeesapproximates the companywide ratio, then only about 600cards are involved. The information sought is only the num-ber and location, not the names of applicants,7of transferapplications affected by force freezes.I agree with the General Counsel that compilation of thisinformation would require minimal effortB and that Re-spondent's obligation to bargain requires it to use someminimal effort to provide the requested information. How-ever, the facts do not support the General Counsel's argu-ment. Although Beal testified at the hearing herein that hewas only interested in requests for transfers within the unit,he admits that unit employees are permitted to transfer outof the unit and that he never informed Respondent that hisrequest was limited to transfers within the unit. Certainlyhis November 7 letters contained no such restriction. HenceRespondent's estimate of the effort involved necessarily wasbased on a requirement of going through 30,000 cards, not600. Obviously that is a substantial difference, and I findthat Respondent's estimate of the time required is not un-reasonable. I further find that Respondent's position that itdid not want to absorb the cost of compiling the informa-tion or of providing the assistance of a supervisor is notunreasonable in view of the substantial nature of the cost,and lack of good faith cannot be inferred therefrom. SeeFood Employers Council, Inc., supra.As to the restriction of union access to the files at timesoutside normal business hours, it is clear from the recordthat Respondent considered the use of the Rolodex files tobe the easiest, most efficient source of information.9Re-spondent's contention that the files are in daily use and thatI note that., even though the Union did not request the names, dunng thecourse of Beal's testimony it became apparent that he did want names.s If Respondent's own estimate of time is used, one person could handleabout 1,000 cards during the workday. This is based on the estimate of 8employees for I full day to go through 8,000 to 10.000 cards. Thus only 4 to5 man-hours would be required.9 Although I do not consider this an unreasonable assumption or indica-tive of lack of good faith, it may not necessarily be true. Depending upon theextent of information contained in the individual file folders, it may well beeasier and less disruptive to check the file folders of unit employees presentlyaffected by a force freeze, What was very apparent throughout the course of'access during normal business hours would disrupt the flowof work is not patently unreasonable, and the testimony asto the information kept on the cards and as to how transferdeterminations are made tend to support the contentions.The General Counsel has adduced no specific evidence torefute this, his only contention being that information as toin-unit transfer requires so little effort that disruption ofbusiness cannot be a valid defense.In all of the circumstances I find that the evidence isinsufficient to establish that Respondent has violated Sec-tion 8(a)(5) and (1) of the Act by refusing to furnish theUnion requested relevant information needed by the Unionin the performance of its duties as a collective bargainingrepresentative.CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. Respondent did not violate Section 8(a)(l) and (5) ofthe Act as alleged in the complaint.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER'0It is hereby ordered that the complaint be, and it herebyis, dismissed in its entirety.this hearing was that the Union and Respondent need to determine exactlywhat information the Union actually requires and the best method of com-piling it from Respondent's records with the least cost and disruption. Al-though, as indicated above, this is not the issue for determination here, itappears that, based on the clarifications that evolved dunng the testimonyherein, what the Union actually desires is not as extensive as what it re-quested, and that Respondent could easily provide the information desiredby the Union during normal business hours with minimal effort and disrup-tion.1S In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations. be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.330